        Case 1:20-cv-06727-AJN-DCF Document 45 Filed 08/25/21 Page 1 of 2


UNITED STATES DISTRICT COURT                                                                 8/25/21
SOUTHERN DISTRICT OF NEW YORK


  Goldman,

                         Plaintiff,
                                                                     20-cv-06727 (AJN)
                 –v–
                                                                          ORDER
  Sol Goldman Investments LLC, et al,

                         Defendants.




ALISON J. NATHAN, District Judge:

        A post-discovery status conference is scheduled in this case for September 3, 2021. In

light of discovery extensions in this case, the conference is adjourned to September 17, 2021.

        The proceeding will be held in-person in Courtroom 906 of the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York. If either counsel believe that

the proceeding should be held remotely, counsel should confer with the other side and, no later

than seven days from the conference, submit a letter request to that effect.

        In light of this deadline, it is hereby ORDERED within seven days prior to the

conference, the parties shall meet and confer and submit a joint letter to the Court. The joint

letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP; and
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
     Case 1:20-cv-06727-AJN-DCF Document 45 Filed 08/25/21 Page 2 of 2


         submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
         Individual Practices in Civil Cases, and (b) potential trial dates.
      SO ORDERED.


Dated: August 25, 2021
       New York, New York
                                                  __________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                              2
